Citation Nr: 1514464	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-08 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for residuals of a head injury and, if so, whether service connection is warranted.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for loss of teeth for compensation purposes.  

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1976 to June 1977.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue of entitlement to service connection for a dental disorder (i.e., loss of teeth) for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the RO for any appropriate action.  
The issues of entitlement to: (1) service connection for headaches; (2) service connection for loss of teeth; and (3) service connection for depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the December 1978 rating decision, the RO denied service connection for residuals of a head injury on the bases that the evidence showed no treatment or report of head injury during service.  

2.  Evidence received since the December 1978 rating decision is either duplicative or cumulative of evidence previously considered or does not relate to a previously unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The December 1978 rating decision denying service connection for residuals of a head injury became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen service connection for residuals of a head injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the March 2010 notice letter sent prior to the initial denial of the request to reopen service connection for head injury residuals, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  The March 2010 notice letter satisfied Kent notice requirements.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  

Review of the VA treatment records reveals that the Veteran was awarded Social Security Disability Insurance (SSDI) during the course of the appeal.   No attempt to obtain records from the Social Security Administration (SSA) has been made; however, records from the SSA are not relevant to the issue decided herein and have no reasonable possibility of substantiating the appeal for reasons explained below.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (providing that when VA is put on notice of the existence of SSA records that have the reasonable possibility of substantiating a veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal).  

The RO originally denied service connection for residuals of a head injury in December 1978 on the bases that the evidence showed no head injury during service; therefore, the service connection element (i.e., the previously unestablished fact) needed to help substantiate the appeal to reopen service connection for head injury residuals is evidence of in-service head injury.  In this case, the service treatment records, which are complete, show no complaint of, diagnosis of, or treatment for a head injury during service, and reveal that the Veteran specifically denied having ever had a head injury when reporting several other symptoms such as hay fever and pain or pressure in the chest on the June 1977 service separation report of medical history.  The post-service evidence of record shows report of a head injury with residuals resulting from a motor vehicular accident (MVA) in 1991, reports of a head injury that purportedly occurred during service that was first made when filing a VA disability claim in October 1978, and various medical problems noted by medical providers to be associated with a prior head injury/traumatic brain injury, and dated after the 1991 MVA.  Because the service treatment records are complete and show no head injury during service, the records from the SSA would only be cumulative and duplicative of the evidence already of record, are not relevant, and would not contain evidence that has a reasonable possibility of substantiating the appeal (i.e., evidence of in-service head injury); therefore, no remand to obtain the records is needed before adjudicating the request to reopen service connection for head injury residuals.

There is also no need to obtain the VA treatment records from October 1978, which are discussed in the remand portion of the decision below in the context of service connection for headaches, before adjudicating the request to reopen service connection for residuals of a head injury.  The service treatment records, which are complete, show no complaint, diagnosis, or treatment for a head injury during service, denial of head injury at the June 1977 service separation examination, and report of headaches, among other symptoms, in the context of recent hospitalization for acute respiratory disease at the time of the June 1977 service separation examination.  Thus, any treatment received more than a year after service separation for head injury would, at most, only tend to show evidence of post-service head injury, which is not relevant to head injury during service, and/or include the continued allegation of purported head injury during service, which was previously considered and rejected by the RO in the December 1978 rating decision in the context of the aforementioned lay and medical evidence contemporaneous to service; therefore, any VA treatment records from October 1978 would be duplicative and cumulative of evidence previously considered, are not relevant, and would not contain evidence that has a reasonable possibility of substantiating the appeal.

The Veteran has not been provided with a VA medical examination or medical opinion in connection with the request to reopen service connection for residuals of a head injury.  Because new and material evidence has not been received sufficient to reopen service connection for residuals of a head injury, a VA medical examination or medical opinion is not required under 38 C.F.R. § 3.156(c)(4)(iii).  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Analysis of Reopening Service Connection for Residuals of a Head Injury

In the December 1978 rating decision, the RO denied service connection for residuals of a head injury on the bases that the evidence showed no treatment for a head injury during service and a head injury was not recorded at the time of the service separation examination.  In December 1978, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because he did not appeal the December 1978 rating decision within one year of that notice, and no additional pertinent evidence was received within one year of that notice, the September 1988 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the December 1978 rating decision in the context of all the evidence, the Board finds that it does not qualify as new and material evidence, and, therefore, is not sufficient to reopen service connection for residuals of a head injury.  At the time of the December 1978 rating decision, the collective evidence showed no complaints or symptoms, diagnosis, or treatment for a head injury during active service.  At the June 1977 service separation examination, the head, face, neck, and scalp, and the neurologic and psychiatric systems were normal.  On the June 1977 service report of medical history, the Veteran specifically denied having ever had a head injury.  The first allegation of an in-service head injury was on the October 1978 claim seeking VA disability benefits for residuals of a head injury, which was filed more than a year after service separation.    

The evidence that has been associated with the record since the December 1978 rating decision consists of records showing report of a post-service head injury in 1991 related to a MVA, subsequent diagnoses of mood disorder and personality change due to traumatic brain injury (TBI), and the Veteran's continued allegation of a purported head injury during service.  The additional evidence is not new or material evidence because it is either duplicative or does not relate to a previously unestablished fact necessary to substantiate the claim, so does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record since the December 1978 rating decision continues to show that the Veteran alleges that a head injury was sustained during service and that he suffers residuals as a result of the purported in-service head injury; however, the evidence does not show, or have any tendency to show, that a head injury was sustained during service.    

The Veteran's assertion of head injury during service is not new evidence.  The Veteran made the same assertion when filing the October 1978 claim, and the allegation was considered by the RO at the time of the December 1978 rating decision.  Although not explicitly discussed by the RO, the Board may infer that the Veteran's assertion was not deemed credible in light of service treatment records showing no complaint, symptoms, diagnosis, or treatment for a head injury during service, and in the context of normal head, psychiatric, and neurologic evaluations and denial of head injury when reporting other symptoms at the time of the June 1977 service separation examination.  For these reasons, the Board finds that the additional evidence received since the December 1978 rating decision is not new and material evidence; therefore, service connection for residuals of a head injury cannot be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for residuals of a head injury is denied.


REMAND

Service Connection for Headaches

The issue of service connection for headaches is remanded to obtain relevant records from the SSA, and to provide a VA medical examination with a medical opinion.  As stated above, VA treatment records reveal that the Veteran was awarded SSDI during the course of the appeal.  No request to obtain a copy of the Veteran's SSA records has been made, and such records are potentially relevant to the appeal because they may contain evidence tending to show the symptoms, frequency, and nature of headaches and the treatment related thereto since service.  VA's duty to assist the particularly applies to relevant evidence known to be in the possession of the Federal Government, such as Social Security records; therefore, because the records from SSA may contain pertinent evidence, VA is obligated to obtain them.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991). 

Also, the Veteran reported a history of frequent or severe headaches on the June 1977 service separation report of medical history, reported headaches approximately sixteen months after service separation on the October 1978 VA Form 21-526, and now alleges that headaches have recurred since service.  On the June 1977 service separation report of medical history, the Veteran checked "Yes" when asked if he had or had ever had frequent and severe headaches, and reported that he had recently been hospitalized for several symptoms, including headache, which had been attributed to a diagnosis of acute respiratory disease (ARD).  In October 1978, approximately sixteen months after service separation, the Veteran reported painful headaches and treatment at a VA hospital in New York.  The Veteran alleges that headaches have recurred since service.  He recently received VA medical treatment for headaches with migraine features.  The Veteran has not yet been provided a VA medical examination with a medical opinion addressing the likelihood that current headaches had their onset during service or are otherwise related to the symptomatology demonstrated during service, and the evidence of record is insufficient to decide the appeal.  For these reasons, a remand is warranted.  

Service Connection for Loss of Teeth

The issue of service connection for loss of teeth is remanded to obtain the Veteran's service dental records, any post-service treatment records from June 1977 to the present, and a VA medical examination with a medical opinion.  In this case, the Veteran alleges that he sustained dental trauma during service, which caused loss of teeth.  On the June 1977 service separation report of medical history, the Veteran checked "Yes" when asked if he then had or had ever had severe tooth or gum trouble; however, the service dental records are missing from the service treatment records and are not included in the record.  Also, no post-service dental treatment records are of record, and a VA medical examination with a medical opinion has not been provided to determine whether any loss of teeth is consistent with dental trauma during service.  For these reasons, a remand is needed.  

Service Connection for Depression

In the February 2014 rating decision, the RO denied service connection for depression.  In January 2015, the Veteran filed a notice of disagreement with the denial of service connection for depression.  When a veteran has filed timely a notice of disagreement, and no statement of the case has been issued for the issue, as is the case here, the Board must remand, not refer, the issue to the AOJ for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issues of service connection for headaches, service connection for loss of teeth, and service connection for depression are REMANDED for the following actions:

1.  Obtain VA treatment records from the VA NY Harbor Healthcare System in New York, New York, that pertain to any medical treatment received by the Veteran in October 1978.  All VA treatment records obtained should be associated with the record.  

Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  Request all Social Security disability benefits records from the SSA related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  

Any negative responses should be properly documented in the record, to include following the procedures outlined in 
38 C.F.R. § 3.159(e).

3.  Make further attempts to obtain the Veteran's service dental records and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

4.  Ask the Veteran to identify any and all dental treatment received from June 1977 to the present.  All dental treatment records identified should be obtained and associated with the record.  

5.  After actions (1) and (2) above have been accomplished, schedule the Veteran for a VA medical examination to assess the current nature and etiology of the headache disability.  All relevant documents must be made available to and reviewed by the examiner in rendering the opinion.   

Based on review of the appropriate records, the examiner should offer the following opinions:  

a.  What is the appropriate diagnosis for the current headache disability?

b.  What are the manifestations of the current headache disability?

c.  Are manifestations of the current headache disability consistent with the symptomatology demonstrated during service?

d.  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that the current headache disability had its onset during service, or was otherwise causally or etiologically related to service, to include headache symptomatology shown during service?  

In providing the medical opinion, the examiner should consider the April 1977 service treatment record pertaining to complaint of recurrent pain on top of the right shoulder and base of the neck diagnosed as muscle stress reaction; May 1977 service treatment records pertaining to complaint of sharp intermittent chest pains and runny nose; June 1977 service separation report of medical history noting report of a history of frequent or severe headaches attributed to a diagnosis of ARD, report of painful headaches on the October 1978 VA Form 21-526.

The term "as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as to find against it.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

6.  After actions (3) and (4) above has been accomplished, schedule the Veteran for a VA dental examination to determine the nature and etiology of any loss of teeth.  

All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

a.  Based on review of the appropriate records, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any loss of teeth is consistent with any dental trauma that may have occurred during service.   

If the examiner opines that the loss of teeth is consistent with dental trauma that may have occurred during service, the examiner should address whether any in-service dental trauma caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth, and, if so, specify any teeth so affected.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

7.  Thereafter, readjudicate the issues of service connection for headaches and service connection for loss of teeth.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the issues should be returned to the Board for further appellate consideration, if in order.

8.  Issue a statement of the case that addresses the issue of entitlement to service connection for depression.  The Veteran and the representative should be informed that, in order to perfect an appeal of the issue to the Board, a timely and adequate Substantive Appeal must be filed following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


